Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed December 21, 2021 is acknowledged.
-	Claim(s) 1-4, 7, 10, 12, 15 is/are amended
-	Claim(s) 1-15 is/are pending in the application.

Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/005971 filed on May 20, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, U.S. Patent Publication No. 20140104259 in view of Wurzel et al, U.S. Patent Publication No. 20120188287.
Consider claim 1, Oh teaches an organic light emitting diode (OLED) display device comprising: an OLED panel (see Oh figure 2, element 110); 



a controller configured to control a maximum value of the current, which is supplied to the OLED panel, to be a current limit value or smaller (see Oh figure 2, element 136 and paragraph 0053 where the controller 136 controls at least one of the conversion data (DATA) and the plurality of reference gamma voltages (RGV) used for converting the conversion data (DATA) into the data signal (Vdata) on the basis of the conversion data (DATA) and the temperature data (TD) when the data signal (Vdata) is controlled so as to make the current consumption of the display panel 110 to be lower than the preset current limit value); and 

a temperature sensor configured to sense a temperature of the OLED panel (see Oh figure 2, element 120).

Oh is silent regarding wherein the controller is configured to: change the current limit value depending on a temperature of the OLED panel.  In the same field of endeavor, organic light emitting display, Wurzel teaches that high-temperature operation can degrade the performance of displays by shortening lifetime and causing color shifts (see Wurzel paragraph 0004).  Further Wurzel teaches controlling drive power to light-emitting diodes so as to minimize undesirable 

Consider claim 2, Oh as modified by Wurzel teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: change the current limit value, when the temperature exceeds a set temperature (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Consider claim 3, Oh as modified by Wurzel teaches all the limitations of claim 2 and further teaches wherein the controller is configured to: set the current limit value to a first current value, when the temperature is equal to or lower than the set temperature, and set the current limit value to a current value smaller than the first current value, when the temperature exceeds the set temperature (see 

Consider claim 10, Oh as modified by Wurzel teaches all the limitations of claim 1 and further teaches wherein the temperature of the OLED panel includes an average temperature of the OLED panel, which is sensed by the temperature sensor for a predetermined time (see Oh paragraph 0071 where averaged temperature is disclosed).

Consider claim 14, Oh as modified by Wurzel teaches all the limitations of claim 1 and further teaches further comprising: a user input interface configured to receive whether a current limit changing function is set, wherein the controller is configured to: change the current limit value based on the present temperature of the OLED panel when the current limit changing function is turned on (see Oh paragraph 0078 where reference current consumption value may be set according to a luminance value of the display panel 110, wherein the luminance value is preset by a user.).

Consider claim 15, Oh as modified by Wurzel teaches all the limitations of claim 14 and further teaches wherein the controller is configured to: fix the current limit .

Claim 4-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, U.S. Patent Publication No. 20140104259 and Wurzel et al, U.S. Patent Publication No. 20120188287 in view of Hwangbo, U.S. Patent Publication No. 20190096320.

Consider claim 4, Oh as modified by Wurzel teaches all the limitations of claim 3 and further teaches wherein the controller is configured to: set the current limit value to a different value depending on a 



In a related field of endeavor, afterimage compensation of organic light emitting display, Hwangbo teaches that when a screen is turned off a cooling time is required to ensure that accurate afterimage compensation may be performed.  One of ordinary skill in the art with benefit of Hwangbo’s teaching would readily infer that a temperature of a device prior to initial use would correspond to an initial cooled temperature.  One of ordinary skill in the art with benefit of Hwangbo’s teachings would also readily infer that use of the display without sufficient cooling time would cause the display to have an increased temperature corresponding to and initial warm temperature (see Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251).  Therefore, one of ordinary skill in the art would have been motivated to have further modified Oh/Wurzel with the teachings of Hwangbo to have provided appropriate maximum drive power based on a temperature of a device at a turn on time based on temperature at turn on with respect to an initial cool temperature and/or an initial warm temperature so as to preserve display lifetime. 

Consider claim 5, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 4 and further teaches wherein the controller is configured to: 

Consider claim 6, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: acquire a cooling temperature of the OLED panel when power becomes in an on status (see Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251); and 

change the current limit value to a different value depending on the cooling temperature, when changing the current limit value (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Consider claim 7, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 6 and further teaches wherein the controller is configured to: set the current limit value to a first current, when the temperature is equal to or 

set the current limit value to a second current value smaller than the first current value, when the temperature exceeds the set temperature and when the cooling temperature is equal to or lower than a first temperature (see Wurzel paragraph 0046 where maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature and Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251 where for example cooling temperature is equal to or lower than a first temperature may correspond to an initial cool temperature); and 

set the current limit value to be a third current value smaller than the second current value, when the temperature exceeds the set temperature and when the cooling temperature exceeds the first temperature (see Wurzel paragraph 0046 where maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature and Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251 where for example cooling temperature exceed the first temperature may correspond to an initial warm temperature).



Consider claim 9, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim of claim 8 and further teaches wherein the controller is configured to: update the cooling temperature with a temperature of the OLED panel, which is sensed by the temperature sensor right after the status of the power is changed to the on status, when the status of the power is the off status for a specific time or more before the status of the power is the on status (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251 i.e. temperature of a device prior to initial use would correspond to an initial cooled temperature); and 

maintain the cooling temperature to a cooling temperature, which is previously obtained, when the status of the power is the off status for less than the specific time before the status of the power is changed to the on status (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251 i.e. display without sufficient cooling time would cause the display to have an increased temperature corresponding to and initial warm temperature).

Consider claim 11, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: acquire a current limit gain based (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)) on a cooling temperature of the OLED panel (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251); and 

set the current limit value based on the current limit gain (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)).

Consider claim 12, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 11 and further teaches wherein the controller is configured to: change the current limit value to a current value smaller than a first current value based on the current limit gain, when the temperature exceeds a set temperature (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)); and 

re-change the current limit value to the first current value, when the temperature is re-sensed to a temperature equal to or lower than the set temperature (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)).

Consider claim 13, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 11 and further teaches wherein the controller is configured to: maintain the current limit gain regardless of whether the current limit value is changed (see Oh paragraph 0077 where calculates the current limit gain value (CLG) by the selected reference temperature compensation gain value. In this case, the reference temperature compensation gain values corresponding to the frame current value (Fc) which is smaller than the preset current limit value and is selected from the plurality of frame current values (Fc) may be determined to the values which does not increase or decrease the frame current value (Fc), for example, "l". Meanwhile, the reference temperature compensation gain values corresponding to the frame current value (Fc) which is larger than the preset current limit value and is selected from the plurality of frame current values (Fc) may be determined to the values which are reflected to make the frame current value (Fc) be lower than the preset current limit value, for example, the values .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al, U.S. Patent Publication No. 20190088199 (OLED voltage driver with current-voltage compensation), Lin et al, U.S. Patent Publication No. 8704463 (column 3, lines 55-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625